Case 1:20-cv-01006-GHW Document 121-22 Filed 07/02/21 Page 1 of 4




                       Exhibit 22
               Case 1:20-cv-01006-GHW Document 121-22 Filed 07/02/21 Page 2 of 4


                         CLERESTORY REMEDIATION SUMMARY
    ITEM     Description                                              Estimate Cost
           1 W hitestone Manpower                                       $102,825.94
           2 W hi testone Design (8 hrs*20 days*$110.00/hr)              $17,600.00
           3 Equipment/Material/Services                                 $47, 389.65
                                                          Sub Total     $167,815.59
                                                 wee OH&P@ 20%           $33, 563.12
                                                    Insurance (18%)      $36, 248.17
                                                              Total     $237,626.88




WCC 005614
                      Case 1:20-cv-01006-GHW Document 121-22 Filed 07/02/21 Page 3 of 4


             Manpower Tracking
             Day         Carpenter hrs Laborer hrs Ironworker hrs PCC hrs        Roofer hrs        Notes                  Manpower Summary
Monday           8/10/20             24          8               0           0                 8             Trade        Hours Rate      Total
Tuesday          8/11/20             24          8               0           0                 0             Carpenter      568 $104.41 $59,304.88
Wednesday        8/12/20             16          0               0           0                 0             Laborer         66    $72.15    $4,761.90
Thursday         8/13/20             24          8               0           0                 8             Ironworker       0 $104.22          $0.00
Friday           8/14/20             24          0               0           0                 0             PCC             96    $83.18    $7,985.28
          Total                    112          24               0           0                16             Roofer          26    $79.38    $2,063.88
                                                                                                                 Total                      $74,115.94
Monday              8/17/20        24           8               0            0                 0
Tuesday             8/18/20        24           8               0            0                 0
Wednesday           8/19/20        16           0               0            0                 0
Thursday            8/20/20         0           0               0            0                 0 No Work
Friday              8/21/20         0           0               0            0                 0 No Work
            Total                  64          16               0            0                 0

Monday              8/24/20         0           0               0            0                 0 No Work
Tuesday             8/25/20         0           0               0            0                 0 No Work
Wednesday           8/26/20        32           0               0           16                 0
Thursday            8/27/20        24           0               0            8                 0
Friday              8/28/20        24           0               0            8                 0
            Total                  80           0               0           32                 0

Monday              8/31/20         0           0               0            0                 0 No Work
Tuesday              9/1/20        24           0               0            8                 0
Wednesday            9/2/20        24           0               0            8                 0
Thursday             9/3/20        24           0               0            8                 0
Friday               9/4/20        24           0               0            8                 0
            Total                  96           0               0           32                 0

Monday               9/7/20         0           0               0            0                 0 No Work
Tuesday              9/8/20        24           0               0            8                 0
Wednesday            9/9/20        24           0               0            8                 0
Thursday            9/10/20        24           0               0            8                 0
Friday              9/11/20        24           0               0            8                 0
            Total                  96           0               0           32                 0

Monday              9/14/20          0          0               0            0                 0   No Work
Tuesday             9/15/20          0          0               0            0                 0   No Work
Wednesday           9/16/20          0          0               0            0                 0   No Work
Thursday            9/17/20          0          0               0            0                 0   No Work
Friday              9/18/20          0          0               0            0                 0   No Work
            Total                    0          0               0            0                 0

Monday              9/21/20        24           0               0            0                 0
Tuesday             9/22/20        24           0               0            0                 0
Wednesday           9/23/20        24           0               0            0                 0
Thursday            9/24/20        24           0               0            0                 0
Friday              9/25/20        24          10               0            0                10
            Total                 120          10               0            0                10

Monday              9/28/20          0         16               0            0                 0
Tuesday             9/29/20          0          0               0            0                 0
Wednesday           9/30/20          0          0               0            0                 0
Thursday            10/1/20          0          0               0            0                 0
Friday              10/2/20          0          0               0            0                 0
            Total                    0         16               0            0                 0




       WCC 005615
                Case 1:20-cv-01006-GHW Document 121-22 Filed 07/02/21 Page 4 of 4


Cost Tracking
Item Description                                 Vendor     Invoice No. Cost              Notes
    1 SSP Engineering Services                   DSENY           76877        $3,060.00   Engineering of the SSP Per Sciame direction
    2 Exterior work platform rigid insulation    Beacon        7181724        $2,182.86   Insulation
    3 Materials - wood                           Feldman Lumber
                                                              10364222        $4,955.80   EWP/IWP/Scaffolding base
    4 Aluminum                                   Hadco         1181258          $342.31   Interior work platform material
    5 Equipment - MEC4555                        Sunbelt     104313025        $2,551.77   Rental for (1) month
    6 Interior Work Platform materials - wood    Tulnoy     WHITE811          $1,466.90   Materials for interior work platform
    7 Waterproofing/sealants/MISC                HD Supply    39400170          $686.48   Waterproofing/sealants/MISC
    8 Exterior silicone gasket                   Simolex         50017          $786.50   Exterior gasket
    9 Torque wrench                              Snap-on    ARV-45294716        $542.40   Torque wrench for 4ft*lbs/19ft*lbs
   10 Clerestory Brackets                        AJB                189      $24,395.00   Clerestory remediation fabrications
   11 Tanner invoies                             Tanner     N/A               $6,419.63   Hardware/Tools/Safety
                                         Total                               $47,389.65




      WCC 005616
